Citation Nr: 0121205	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1954 to 
April 1968.  He died in April 1968.  The appellant in this 
case is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 determination of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which found 
that new and material evidence had not been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death, and a November 1998 determination which 
denied entitlement to DIC under 38 U.S.C.A. § 1318.

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO.  Although she was notified of 
the time and date of the hearing by mail, she failed to 
appear and neither furnished an explanation for her failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2000), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of the appellant's 
claims based on the evidence of record.


FINDINGS OF FACT

1.  By July 1968 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death; no appeal was initiated within one year 
following notice to the appellant in July 1968 and the 
decision is final.

2.  Evidence received since the July 1968 RO decision is 
cumulative and not so significant that it must be considered 
in order to decide fairly the merits of the claim.

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The July 1968 RO determination which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. § 4005(b) 
(1964)); 38 C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. § 
3.104(a) (1968)). 

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5107, 5108 (West 1991); 38 
U.S.C. § 5103A(f) (West Supp. 2001); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.22 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  After reviewing the claims folder, the Board 
finds that VA has fully met all statutory obligations to the 
appellant under the VCAA.  

In that regard, the Board notes that the RO has repeatedly 
and clearly notified this appellant of the information and 
evidence needed to substantiate and complete her claims.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001).  Also, the Board 
notes that VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C. § 5103A (West Supp. 2001).  In this case, the 
appellant has not identified any unobtained evidence that 
might aid in her claims or that might be pertinent to the 
bases of the denial of these claims.  Moreover, the Board can 
conceive of no assistance which VA could provide to her which 
would aid in substantiating her claims.  Thus, the Board 
finds that VA has fully met its obligations to the appellant 
under VCAA.

I.  Factual Background

The record reflects that on April 23, 1968, the veteran died 
from a bullet wound to the left forehead.  

The following month, the appellant submitted an application 
for DIC benefits, stating that the veteran had died while on 
active duty.  

In connection with her claim, the RO obtained the veteran's 
service personnel records.  These records revealed that on 
March 2, 1968, the veteran was declared to be an unauthorized 
absentee from his ship.  Several days later, he was arrested 
by civilian police authorities and charged with carrying a 
concealed weapon, assault with a deadly weapon, and armed 
robbery.  After arraignment, the veteran posted bond and was 
released to the custody of the Shore Patrol.  On March 22, 
1968, he was returned to his ship after it returned to port.  

On April 7, 1968, the veteran was again arrested by civilian 
police authorities and charged with grand theft, carrying a 
concealed weapon, robbery, and disturbing the peace.  Several 
hours later, he was again declared to be an unauthorized 
absentee from his ship.  After he was arraigned, the veteran 
posted bond and was released on his own recognizance.  He did 
not return to his duty station and he continued in an 
unauthorized absence status.

On the night of April 23, 1968, police were dispatched to a 
lounge to investigate a disturbance.  Upon their arrival, 
they discovered that the veteran had been shot in the 
forehead by an unknown assailant.  He was pronounced dead the 
following morning.  

After conducting an investigation into the circumstances of 
the veteran's death, naval authorities issued a June 1968 
report finding that the veteran's death did not result from 
the intent, fault, negligence, or inefficiency of any person 
within the naval service.  

After considering the evidence of record, in a July 1968 
administrative decision, the RO determined that the veteran's 
death was not in the line of duty as defined by VA 
regulations.  By letter dated later that month, the appellant 
was advised that her claim for DIC benefits had been denied.  
The RO explained that because the veteran had been absent 
without leave at the time his death, service connection was 
not warranted as his death had not been in the line of duty.  
The appellant was also notified of her appellate rights, but 
did not appeal the RO's decision within the applicable time 
period.  

The appellant filed further claims of service connection for 
the cause of the veteran's death in December 1994 and January 
1995.  However, she did not submit any additional information 
or evidence to support her claim.  By letters dated in 
March 1995 and May 1995, the RO notified the appellant that 
she was not entitled to DIC because the veteran's death was 
not in the line of duty.  

In January 1998, the appellant filed her most recent claim of 
service connection for cause of the veteran's death.  She did 
not submit any additional evidence to support her claim.  By 
April 1998 determination, the RO denied her claim to reopen 
because of a lack of new and material evidence.  

In September 1998, the appellant filed a claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  She 
neither submitted or identified evidence in support of her 
claim.  By a November 1998 RO determination, DIC benefits 
were denied because the veteran had no service-connected 
disability prior to his death.  The appellant appealed the 
RO's determinations, maintaining that her husband died in 
service on active duty.  She claimed that her husband was 
murdered the day after his ship docked in Long Beach, 
California.  


II.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.

Final decisions by an RO are not subject to revision, unless 
the claimant submits new and material evidence.  38 C.F.R. 
§§ 3.104, 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Fossie v. 
West, 12 Vet. App. 1, 4 (1998) (reopening required where new 
evidence bears directly or substantially on the matter).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability caused the death, or substantially or 
materially contributed to it.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service.  Requirements as to line of duty are not met if 
at the time the injury was suffered or the disease contracted 
the veteran was avoiding duty by desertion or was absent 
without leave which materially interfered with the 
performance of military duty.  38 U.S.C.A. § 105(b); 
38 C.F.R. § 3.1(m)(1).  

As set forth above, by July 1968 determination, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death, finding that his death had not been in 
the line of duty.  The RO based its decision on service 
personnel records showing that the veteran had been absent 
without leave at the time his death.  The RO further found 
that the veteran's absence of over two weeks materially 
interfered with the performance of his military duties.  The 
appellant did not appeal the RO's determination.  Thus, that 
decision is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. 7104, 7105. 

The appellant now seeks to reopen her claim of service 
connection for the cause of the veteran's death.  As noted, 
if new and material evidence is presented or secured with 
respect to a previously disallowed claim, it may be reopened.  
See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).  

In this case, however, the appellant has neither submitted 
nor identified any documentary evidence in support of her 
application to reopen.  Rather, the only evidence submitted 
since the RO's July 1968 denial of her claim has been her 
contention to the effect that she is entitled to DIC 
benefits.  However, the Board finds that her statements are 
not new and material evidence because they are cumulative or 
reiterative of other evidence previously considered by the RO 
at the time of the prior decision.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In sum, the evidence of record shows that the veteran died as 
a result of a gunshot wound when he was on unauthorized 
absence and there is no new evidence bearing on this factual 
issue or any other material issue.  Thus, the evidence 
submitted since the RO's decision of July 1968, when viewed 
in conjunction with all the other evidence of record, is 
either cumulative or not probative of the issue at hand, 
namely, whether the veteran's death was in the line of duty.  
As such, this evidence is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108.

In closing, the Board sympathizes with the appellant in her 
untimely loss of her husband, the veteran.  However, the 
evidence of record clearly reveals that his death was the 
result of a homicide while he was on unauthorized absence, 
not any disease or injury that was incurred in or aggravated 
in the line of duty.  Consequently, the appellant is not 
entitled to service connection for the cause of his death.  
See 38 C.F.R. § 3.312.


III.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to law, benefits are payable to the 
surviving spouse of a deceased veteran, in the same manner as 
if the death were service connected, if the veteran died not 
as the result of his own willful misconduct, and if the 
veteran was either in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The service-connected disabilities must have been either 
continuously rated totally disabling for ten or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be either schedular or based upon unemployability.  38 C.F.R. 
§ 3.22.

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective January 21, 2000).  The 
amendments clarified the meaning of "entitled to receive 
compensation" for purposes of that section.  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Given the facts of this case, however, the Board finds that 
neither version of the applicable criteria is more favorable 
to the appellant.  Therefore, she will not be prejudiced by 
the Board's current consideration of her claim.  Bernard v.  
Brown, 4 Vet. App. 384, 392-94 (1993). 

As set forth above, at the time of the veteran's death in 
April 1968, he had not yet been discharged from service and 
he was not rated, or ratable, as totally disabled as result 
of a service-connected disability.  Thus, the criteria to 
qualify the veteran for purposes of applying 38 U.S.C.A. § 
1318 are not satisfied.  Accordingly, the claim must be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law, not the evidence, is 
dispositive, the appeal should be terminated for lack of 
legal merit or entitlement).

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran hypothetically would 
have been entitled to a 100 percent disability rating based 
on the evidence in the claims folder or in VA's custody prior 
to the veteran's death.  Carpenter v. West, 11 Vet. App. 140, 
145 (1998) (quoting Green v. Brown, 10 Vet. App. 111, 118  
(1997)).  However, this provision is applicable to 38 
U.S.C.A. § 1318(b) "entitled to receive" claims filed prior 
to the promulgation of 38 C.F.R. § 20.1106, which was 
effective March 4, 1992.  Cole v. West, 13 Vet. App. 268, 279 
(1999); see 57 Fed. Reg. 4,088, 4,102 (1992).  Because the 
instant claim was filed after that time, the Carpenter 
decision is not applicable.  Regardless, based on the facts 
of this case, the veteran was clearly not hypothetically 
entitled to receive a 100 percent disability rating based on 
the evidence in the claims folder or in VA's custody prior to 
his death.





ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for cause of the veteran's 
death, the appeal is denied.

Entitlement to payment of DIC under the provisions of 
38 U.S.C. § 1318 is denied.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

 

